Citation Nr: 0809480	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-20 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for high blood 
pressure.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (claimed as bilateral lung problem).

3.  Entitlement to service connection for sleep apnea.

4. Entitlement to service connection for generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from September 1951 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for high blood pressure, COPD, sleep apnea and 
generalized anxiety disorder.  Jurisdiction was transferred 
to the Chicago, Illinois RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO made efforts to obtain the veteran's service medical 
records, but in November 2002 but was informed by the NPRC 
that no records existed as a result of the 1973 fire.  The RO 
also sought alternate sources of records by asking NPRC to 
search for sick/morning reports for the 3650th Air Force 
Indo, Flight #383 at Sampson Air Force Base, asked the 
veteran for additional information and any records in his 
possession, and sought records from NPRC based on the 
veteran's responses.  The RO should be commended for its 
efforts in this regard.

Destruction of service medical records, however, creates a 
heightened duty on the part of VA to assist the claimant in 
developing the claim.  Cromer v. Nicholson, 19 Vet App 215 
(2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996). 

When initially seen at the Spokane, Washington VA Medical 
Center in June 2002, it was reported that the veteran's care 
was being transferred from the Palo Alto, California VAMC.  
Records have not been obtained from Palo Alto.  VA has a 
virtually absolute duty to obtain records of pertinent 
reported VA treatment.  See Bell v. Derwinski, 2 Vet. App. 
611, 612-3 (1992) (holding that VA is deemed to have 
constructive knowledge of certain documents generated by VA 
agents or employees, including VA physicians; and that. if 
those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record).  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998); see also 
38 U.S.C.A. § 5103A(b),(c) (West 2002).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent. Wells v. Principi, 326 F.3d 1381 ,(Fed. 
Cir. 2003).

The threshold for triggering VA's duty to provide an 
examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The veteran's records from the Spokane VAMC show that he has 
a current diagnosis of COPD.  The veteran has reported that 
he was treated for lung symptomatology in service, and that 
his current lung disability began during service in 1951.  
The veteran is competent to report in-service symptoms and 
his statements can be read as reporting a continuity of 
symptomatology.  A veteran's report of a continuity of 
symptomatology can serve to trigger VA's duty to provide an 
examination.  Duenas v. Principi, 18 Vet App 512 (2004); 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  An 
examination is needed so that a medical professional can 
review the record and provide a competent opinion as to 
whether current COPD is related to service. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
treatment for the conditions at issue 
from the Palo Alto VAMC.

2.  Schedule the veteran for a VA 
examination to determine the etiology of 
the current COPD.  The examiner should 
review the claims file and note such 
review in the examination report or in an 
addendum.

Keeping in mind that the veteran is 
competent to report symptomatology in 
service or thereafter, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that COPD 
began during, or is otherwise the result 
of a disease or injury during service, to 
include the veteran's reported exposure 
to chemicals.  The examiner should offer 
a rationale for the opinion.

3.  If any claim on appeal remains 
denied, issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



